Exhibit 10.9


UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THIS OPTION OR ANY OPTION SHARES ISSUABLE ON EXERCISE OF THIS OPTION
BEFORE OCTOBER 25, 2019


OPTION AGREEMENT - EMPLOYEES
This Option Agreement (the “Agreement”) is entered into between Arbutus
Biopharma Corporation (the “Company”) and William H. Collier (the “Optionee”),
and is being granted in respect of the Optionee being an employee of Arbutus
Biopharma Inc., an Affiliate (“Arbutus”), and confirms that:
1.
On June 24, 2019 (the “Grant Date”), the Optionee is granted the option (the
“Option”) to purchase 1,112,000 Common Shares (the “Option Shares”) of the
Company at a per share price of US$2.18 (the “Option Price”);

2.
the Option is granted to the Optionee in connection with the Optionee entering
into employment with Arbutus and is an inducement material to the Optionee’s
entry into employment within the meaning of Rule 5635(c)(4) of the Nasdaq
Listing Rules;

3.
the Option shall be subject to and governed by, and shall be construed and
administered in accordance with, the terms and conditions of the Arbutus 2016
Omnibus Share and Incentive Plan (the “Plan”), which terms and conditions are
incorporated herein by reference; provided, however, that the Option is not
awarded under the Plan and the grant of the Option shall not reduce the number
of Common Shares available for issuance under awards issued pursuant to the
Plan;

4.
the Option shall vest as follows: subject to Sections 7, 8 and 9 below,
twenty-five percent (25%) of the total number of Option Shares subject to the
Option to vest on the one-year anniversary of the Grant Date, and an additional
1/48th of the total original number of Option Shares subject to the Option to
vest on the corresponding day of each month thereafter, subject to the
Optionee’s continued employment with Arbutus through the applicable vesting
date, and will be exercisable in whole up to June 24, 2029 (the “Expiry Date”)
or such earlier date as may be required or stipulated in accordance with the
Plan or the terms of this Agreement; the Option, once vested, shall remain
vested until the expiration, termination or surrender of the Option;

5.
this Option shall be considered a Non-Qualified Stock Option;

6.
except as provided in Sections 7, 8, 9 and 10 below, if the Optionee’s
employment with Arbutus terminates for any reason, the unvested portion of the
Option shall terminate on, and not be exercisable following, the Optionee’s date
of termination, and the vested portion of the Option will remain exercisable by
the Optionee, the Optionee’s estate or the Optionee’s estate’s personal
representative, as applicable, until the earlier of the Expiry Date and the
ninetieth (90th) day following the date of the Optionee’s termination of
employment (or, if the Optionee dies during such ninety (90) day period, the
first anniversary of the date of death of the Optionee);

7.
in the event of the death of the Optionee, the Option shall become immediately
fully vested and exercisable, and shall remain exercisable by the Optionee’s
estate or the Optionee’s estate’s personal representative, as applicable, until
the earlier of the Expiry Date and the first anniversary of the date of death of
the Optionee;

8.
except as provided below in Section 9, if the Optionee’s employment with Arbutus
is terminated by Arbutus without Cause (as defined in the Optionee’s employment
letter agreement with the Company, dated as of June 13, 2019 (the “Letter
Agreement”)) or by the Optionee for Good Reason (as defined in the Letter
Agreement), the Option shall vest and become exercisable as of the moment
immediately prior to such termination on a pro-rata basis, prorated at 1/48th of
the total original number of Option Shares subject to the Option for each
completed month of service as of the Optionee’s date of termination, with the
vested portion of the Option remaining exercisable by the Optionee, the
Optionee’s estate or the Optionee’s estate’s personal representative, as
applicable, until the earlier of the Expiry Date and the ninetieth (90th) day
following the date of the Optionee’s termination of employment (or, if the
Optionee dies during such ninety (90) day period, the first anniversary of the
date of death of the Optionee);

9.
if, within twelve (12) months following a Change in Control, the Optionee’s
employment with Arbutus is terminated by Arbutus without Cause or by the
Optionee for Good Reason, the Option shall become fully vested and exercisable
as of the moment immediately prior to such termination, with the vested portion
of the Option remaining exercisable by the Optionee, the Optionee’s estate or
the Optionee’s estate’s personal representative, as applicable, until the
earlier of the Expiry Date and the ninetieth (90th) day following the date of
the Optionee’s termination of employment (or, if the Optionee dies during such
ninety (90) day period, the first anniversary of the date of death of the
Optionee);

10.
if the Optionee’s employment with Arbutus is terminated by Arbutus for Cause,
the Option, whether or not vested, shall be immediately forfeited and cancelled,
without any consideration therefore, and any and all rights of the Optionee with
respect to or arising from the Plan shall terminate, as of the commencement of
the date that notice



 

--------------------------------------------------------------------------------




of such termination is given, without regard to any period of reasonable notice
or any salary continuance, except as otherwise determined by the Committee;
11.
the Option may be exercised only by notice signed by the Optionee or, in certain
circumstances permitted by the Plan, the legal representative of the Optionee,
and accompanied by full payment for the Option Shares being purchased;

12.
the Optionee (i) meets the criteria set out in Section 4 of the Plan as of the
Grant Date; (ii) is aware that the grant of the Option and the issuance by the
Company of Option Shares thereunder are exempt from the obligation under
applicable securities laws to file a prospectus or other registration document
qualifying the distribution, other than the Form S-8 registration statement;
(iii) will, upon each exercise or settlement of an Option and if requested by
the Company, confirm these representations; and (iv) will, upon each exercise or
settlement of an Option, comply with all applicable securities laws, rules and
regulations, including restrictions on transfer;

13.
the Company will have no obligation to issue any Option Shares until the Company
is satisfied that the issuance of such Option Shares to the Optionee will be
exempt from all registration or qualification requirements of applicable
securities laws and will be permitted under the applicable rules and regulations
of all regulatory authorities to which the Company is subject;

14.
the Option is subject to the terms and conditions set out in the Plan, and if
there is any conflict between the terms of this Agreement and the Plan, the
terms of the Plan will govern, despite any term of this Agreement; and

15.
nothing herein or otherwise shall be construed so as to confer on the Optionee
any rights as a shareholder of the Company with respect to any Common Shares
reserved for the purpose of the Option.

All capitalized terms not defined herein shall have their respective meanings as
set out in the Plan.
This Agreement is governed by the laws of the Province of British Columbia and
the laws of Canada applicable therein.
By signing this Agreement, the Optionee acknowledges that the Optionee has read
and understands the Plan and accepts the Option in accordance with the terms of
the Plan and this Agreement.


[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]




 

--------------------------------------------------------------------------------










IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the Grant Date.


SIGNED, SEALED and DELIVERED by William J. Collier in the presence of:


    
Witness’s signature 

    

    
Witness’s Address 

    
Witness’s Occupation
)
)
)
)
)
)
)
)
)
)
 



  /s/ William H. Collier    
(Optionee’s signature)


   


    
(Optionee’s address)





/s/ David Hastings                    
Authorized Signatory of the Company




 